                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       EL PASO DIVISION

    ELIZABETH PANOS,                                           §
         Plaintiff,                                            §
                                                               §
    v.                                                         §   No. EP-17-CV-00220-ATB
                                                               §
    NANCY A. BERRYHILL,                                        §
    ACTING COMMISSIONER OF THE                                 §
    SOCIAL SECURITY ADMINISTRATION,                            §
         Defendant.                                            §


                                  MEMORANDUM OPINION & ORDER

           On this day, the Court considered Plaintiff’s “MOTION FOR ATTORNEY FEES UNDER

§ 206(b)(1)” (“Motion for Fees”) (ECF No. 17), and Plaintiff’s “BRIEF IS [sic] SUPPORT OF

MOTION FOR ATTORNEY FEES UNDER § 206(b)(1)” (“Brief”) (ECF No. 18).

           For the reasons set forth below, IT IS HEREBY ORDERED the Plaintiff’s Motion for

Fees is GRANTED.

I.         BACKGROUND1

           On July 19, 2017, Plaintiff Elizabeth Panos (“Panos”) filed a complaint seeking judicial

review of the decision of the Commissioner of the Social Security Administration denying her

application for Disability Insurance Benefits. See (ECF No. 1). On February 21, 2018, the Court

reversed the decision of the Commissioner and remanded for further proceedings. (ECF Nos. 13,

14). Panos subsequently moved for and was awarded attorney’s fees under the Equal Access to

Justice Act (“EAJA”) in the amount of $5,124.50 and for the reimbursement of costs or expenses

in the amount of $400.00 for the filing of the action. (ECF Nos. 15, 16).




1
    While recounting the factual background, the Court addresses only the facts relevant to the immediate Order.
           Panos’s Motion for Fees states that “Plaintiff subsequently prevailed on remand. The

Commissioner’s Great Lakes Program Service Center calculated the benefits and awarded Plaintiff

$87,973.00 in total past due benefits. Of this amount, $21,993.25 which represented 25% of the

award was withheld for the direct payment of an attorney fee by the Social Security

Administration.” (ECF No. 17, p. 1-2). Additionally, “[t]he contingent-fee contract between

Plaintiff and his [sic] attorney provided that the fee for representation would be 25% of past-due

benefits paid to Plaintiff’s counsel for Federal Court representation, and specifically provides that

any rights he has to this award are assigned to counsel.” (Id. at 4-5); see (ECF No. 17-3) (“I agree

to pay a fee of 25% of my past due benefits even if that amount is greater than the amount set forth

in 42 U.S.C. 406(a)(2).”). Further, “counsel seeks a fee authorization in the amount of $21,993.25

pursuant to § 206(b)(1) of the Social Security Act.”2 (Id. at 5).

           The Motion for Fees states that while not objecting to the filing of the Motion, the

defendant did “reserve[] the right to file a response on reasonability.” (ECF No. 17, p. 2). The

Commissioner has filed a Notice of Additional Information, indicating that Panos “was due

$87,973.00 in past-due benefits, with $21,993.25 withheld for payment of attorney fees.” (ECF

No. 24). To date, the Commissioner has not filed a response addressing the reasonableness of the

fee request.

II.        LEGAL STANDARDS

           “Sections 406(a) and 406(b) of the Social Security Act provide for the discretionary award

of attorney's fees out of the past-due benefits recovered by a successful claimant in a Social

Security action.” Murkeldove v. Astrue, 635 F.3d 784, 787 (5th Cir. 2011). Further, “the Social

Security Act ‘discretely’ addresses attorney's fees for the administrative and judicial-review


2
    Section 206 of the Social Security Act was codified at 42 U.S.C. § 406.

                                                           2
stages: ‘§ 406(a) governs fees for representation in administrative proceedings; § 406(b) controls

fees for representation in court.’” Culbertson v. Berryhill, 139 S. Ct. 517, 520 (2019) (quoting

Gisbrecht v. Barnhart, 535 U.S. 789, 794 (2002)).

       Pursuant to § 406(b), “when a court ‘renders a judgment favorable to a claimant . . . who

was represented before the court by an attorney,’ the court may award ‘a reasonable fee for such

representation, not in excess of 25 percent of the total of the past-due benefits to which the claimant

is entitled by reason of such judgment.’” Id. at 522 (quoting 42 U.S.C. § 406(b)(1)(A)) (emphasis

omitted). These “fees are authorized in cases where an attorney obtains a favorable decision on

remand.” Jackson v. Astrue, 705 F.3d 527, 531 (5th Cir. 2013); see Jeter v. Astrue, 622 F.3d 371,

375 n.3 (5th Cir. 2010) (“For purposes of § 406(b), a successful decision on remand is considered

a favorable decision before the district court.”). Section 406(b) “authorizes fees payable from the

successful party's recovery.” Gisbrecht, 535 U.S. at 802.

       Contingency fee agreements in Social Security cases “are unenforceable to the extent that

they provide for fees exceeding 25 percent of the past-due benefits.” Id. at 807. For contingency

fee agreements within the twenty-five percent statutory ceiling, “§ 406(b) instructs courts to review

for reasonableness fees yielded by those agreements.” Id. at 809. Further, “[w]ithin the 25 percent

boundary . . . the attorney for the successful claimant must show that the fee sought is reasonable

for the services rendered.” Id. at 807.

       Even though “a twenty-five percent contingency fee may result in a seemingly large fee, a

particular claimant's attorney often is not compensated at all for Social Security work in federal

court.” Jeter, 622 F.3d at 379. Section 406(b) was written “to ‘ensure that attorneys representing

successful claimants would not risk nonpayment of [appropriate] fees.’” Id. (quoting Gisbrecht,

535 U.S. at 805) (alteration in original).



                                                  3
III.    ANALYSIS

        Preliminarily, the Court notes that the Commissioner has not filed a response to the Motion

for Fees. In a request for fees pursuant to 42 U.S.C. § 406(b) “the Commissioner of Social Security

here . . . has no direct financial stake in the answer to the § 406(b) question; instead, [she] plays a

part in the fee determination resembling that of a trustee . . . .” Jeter, 622 F.3d at 374 n.1 (5th Cir.

2010) (internal quotation omitted). Further, even though Panos is the Plaintiff in this action, “the

real party in interest is [her] attorney . . . who seek[s] to obtain higher fee awards under § 406(b).”

Id. (alteration in original).

        a.      Reasonableness Under 42 U.S.C. § 406(b)

        Pursuant to § 406(b), courts are to review for reasonableness fees yielded by contingency

fee agreements. Gisbrecht, 532 U.S. at 809. Unlike the “fee-shifting statutes that created the

lodestar method, § 406(b) constitutes ‘the exclusive regime for obtaining fees for successful

representation of Social Security benefits claimants.’” Jeter, 622 F.3d at 378 (quoting Gisbrecht,

535 U.S. at 795-96). When attorneys’ fees are statutorily shifted to the losing party pursuant to a

fee-shifting statute, the lodestar method “holds sway in federal-court adjudication of disputes over

the amount of fees properly shifted to the loser in the litigation.” Gisbrecht, 535 U.S. at 802; See

Jeter, 622 F.3d at 378. Because 42 U.S.C. § 406(b) is not a fee-shifting statute, “the Supreme

Court explicitly rejected [the] primary reliance on the lodestar method as the ‘starting point’ in

determining a fee's reasonableness pursuant to § 406(b).” Jeter, 622 F.3d at 378.

        1.      The Contingency Fee Agreement

        Courts are instructed give a contingency fee agreement “primacy” when considering an

award of § 406(b) fees. Jeter, 622 F.3d at 379; see Gisbrecht, 535 U.S. at 793 (reversing the

judgment below because it “rest[ed] on lodestar calculations and reject[ed] the primacy of lawful


                                                   4
attorney-client fee agreements . . . .”). Starting with the contingency fee agreement, in this case

Panos unambiguously agreed to pay Osterhout “a fee of 25% of [her] past due benefits even if that

amount is greater than the amount set forth in 42 U.S.C. 406(a)(2).” (ECF No. 17-3). Following

remand, Panos was awarded $87,973.00 in past-due benefits. (ECF No. 24, p. 1). Twenty-five

percent of the past-due benefits is $21,993.25. This is the exact amount requested by Osterhout in

the Motion for Fees. “When, as here, the agreement calls for a fee of twenty-five percent of past-

due benefits—the same percentage allowed by statute—the fee contemplated by the agreement, if

not presumptively reasonable, is at least a forceful starting point and solid benchmark.” Brannen

v. Barnhart, No. 1:99-CV-325, 2004 WL 1737443, *6 (E.D. Tex. July 22, 2004) (emphasis in

original).

        Even though the Court is to give the contingency fee agreement primacy, if the benefits of

a contingency fee agreement are large in comparison to the amount of time counsel spent on the

case, a downward adjustment may be necessary to prevent a windfall for the lawyer. See Jeter,

622 F.3d at 379; Gisbrecht, 535 U.S. at 808. In the Fifth Circuit, this means that the lodestar

method may still be used when considering the reasonableness of the result of the contingency fee

agreement if the court also “articulate[s] additional factors demonstrating that the excessively high

fee would result in an unearned advantage.” Jeter, 622 F.3d at 380. The hourly rate may be

considered in the windfall assessment if the court further considers “whether an attorney’s success

is attributable to his own work or instead to some unearned advantage for which it would not be

reasonable to compensate him.” Id.

        The effective hourly rate resulting from the fee award requested by Osterhout is $793.98.

(ECF No. 18, p. 1). Osterhout represents that his “typical noncontingent hourly rate for work of a

like nature is $300.00 per hour.” (Id. at 2). Osterhout further submits that based upon a study



                                                 5
conducted by the Administrative Conference of the United States, from 2010-2013 twenty-four

percent of cases in the Western District of Texas were remanded. (Id.). Finally, Osterhout suggests

that this risk of loss “could justify a noncontingent hourly fee as high as $1124.00 . . .” because

the average hourly rate for an El Paso attorney is $281.00. (Id.).

       While the Fifth Circuit has not provided an exhaustive list of factors to employ when

considering the reasonableness of a fee award pursuant to a contingency fee agreement, it has

approved some factors utilized by district courts. The Fifth Circuit has cited with approval the

consideration of the “risk of loss in the representation, experience of the attorney, percentage of

the past-due benefits the fee constitutes, value of the case to a claimant, degree of difficulty, and

whether the client consents to the requested fee.” Jeter, 622 F.3d at 382 (citing Brannen v.

Barnhart, No. l:99-CV-325, 2004 WL 1737443, at *5 (E.D. Tex. July 22, 2004). As the party

seeking the fee award, Osterhout “must show that the fee sought is reasonable for the services

rendered.” Gisbrecht, 535 U.S. at 807.

       A.      Risk of Loss

       For the first factor, “there is a substantial risk of loss in civil actions for social security

disability benefits.” Charlton v. Astrue, No. 3:10-cv-56-O-BH, 2011 WL 6325905, at *4 (N.D.

Tex. Nov. 22, 2011) (noting that, in the year 2000, only 35 percent of claimants who appealed their

case to federal court received benefits), rec. adopted, 2011 WL 6288029 (N.D. Tex. Dec. 14,

2011); see also Hartz v. Astrue, No. Civ. A. 08-4566, 2012 WL 4471846, at *6 (E.D. La. Sept. 12,

2012) (collecting cases), rec. adopted, 2012 WL 4471813 (E.D. La. Sept. 27, 2012); Jeter, 622

F.3d n.9 (“Counsel always are accepting some risk in taking social security cases under

contingency fee contracts because, statistically, roughly fifty percent will lose at the district court

level.”) (internal quotation omitted).



                                                  6
       In this case, there was a substantial risk of loss because Panos had previously lost at all

levels of the administrative proceedings. See (ECF No. 13, p. 1-2) (“Plaintiff then filed a request

for a hearing, which was held on April 5, 2016. (R. 16-24, 78). The Administrative Law Judge

(“ALJ”) issued a decision on May 24, 2016, denying benefits. (R. 16-24). Subsequently, the

Appeals Council denied review. (R. 1-4).”). This factor supports granting the Motion for Fees.

       B.      Experience of the Attorney

       In support of the Motion for Fees, Osterhout points to his experience as an attorney in

social security litigation. Based on the information provided to the Court, Osterhout appears to be

an experienced attorney. In the Brief, Osterhout states that he “has been practicing in the area of

Social Security law for 35 years, and has in the course of that practice personally represented

approximately 20,000 claimants in their administrative hearings.” (ECF No. 18, p. 2). Further,

Osterhout maintains that “he has also personally represented or overseen the representation of

approximately 5000 claimants in appeals to federal district courts nationwide.” (Id.). This factor

supports the reasonableness of the requested fee award.

       C.      Percentage of Past-Due Benefits

       In further support of the Motion for Fees, Osterhout contends that the requested fee award

is within the statutory maximum of twenty-five percent allowed by § 406(b). (Id. at 3). Pursuant

to § 406(b), an award greater than twenty-five percent of the past-due benefits amount is

prohibited. Culbertson, 139 S. Ct. at 520; Gisbrecht, 535 U.S. at 807. Panos was due $87,973.00

in past-due benefits. (ECF No. 24). Osterhout’s requested fee award of $21,993.25 is exactly

twenty-five percent of the value of past-due benefits Panos was awarded. Osterhout’s requested

fee award of $21,993.25 is, therefore, within the statutory maximum percentage of the past-due




                                                 7
benefits fee award authorized by § 406(b). This factor supports the reasonableness of the requested

fee award.

         D.     Value of the Case to Claimant

         The value of this case to Panos supports Osterhout’s fee request. In addition to the

substantial past-due benefits Panos was awarded following remand, Osterhout suggests that the

value of the future benefits Panos will receive is at least $169,000. (ECF No. 18, p. 3). Both the

past-due and future benefits that Panos has and will continue to receive demonstrate that the value

of the case to Panos is very high. This factor supports the reasonableness of the requested fee

award.

         2.     Other Considerations

         When a lawyer is responsible for delay, it may be necessary to reduce the fee award to

prevent an attorney from profiting from an accumulation of past-due benefits resulting in a higher

fee award. See Gisbrecht, 535 U.S. at 808. In this case, Osterhout expended 27.7 hours to reach

the favorable result. This appears to be effective and efficient representation of Panos in this

action. See Deborah M. v. Berryhill, No. 16-CV-1805-N-BN, 2018 WL 6272466, *4 (N.D. Tex.

Oct. 24, 2018) (counsel “provided effective and efficient representation, expending over 28 hours

to reach a favorable result.”), report and recommendation adopted, 2018 WL 6268187 (N.D. Tex.

Nov. 30, 2018); Hardy v. Callahan, No. 9:96-CV-257, 1997 WL 470355, *9 (E.D. Tex. Aug. 11,

1997) (“The typical EAJA application in social security cases claims between thirty and forty

hours.”) The Court has no information suggesting that Osterhout was in any way responsible for

a delay in the proceedings. Accordingly, it does not appear necessary to reduce the requested fee

award in response to an attorney created delay.




                                                  8
       3.      The Requested Fee Award is Reasonable

       As the Fifth Circuit explained, an “excessively high hourly rate alone does not render an

otherwise reasonable fee unreasonable. Jeter, 622 F.3d at 382; see also Brannen, 2004 WL

1737443, at *5 (recognizing “that a reasonable contingent-fee agreement may not be wholly

consistent with a reasonable hourly rate.”) (collecting cases). “[I]f a claimant's success on appeal

can be attributed to his attorney's endeavors before the district court, then that attorney should reap

the benefit of his work—even if he managed to accomplish a great deal in a small window of

time.” Jeter, 622 F.3d at 381. The “windfall” Gisbrecht cautioned against “does not preclude

attorneys from recovering what may mathematically seem like a high fee award if the attorney’s

success on appeal is of his own making.” Id.; see Sabourin v. Colvin, No. 3:11-CV-2109-M, 2014

WL 3949506 (N.D. Tex. Aug. 12, 2014) (awarding $35,000.00 in § 406(b) fees where attorney

expended 28.1 hours, resulting in an effective hourly rate of $1,245.55); Prude v. U.S. Com'r, Soc.

Sec. Admin., No. 11-CV-1266, 2014 WL 249033 (W.D. La. Jan. 22, 2014) (awarding an effective

hourly rate of $937.50). In addition to a high hourly rate, a court must also “articulate additional

factors demonstrating that the excessively high fee would result in an unearned advantage.” Jeter,

622 F.3d at 380.

       Panos’s success appears to be attributable to Osterhout’s work and not to some other

unearned advantage. Panos had previously been unsuccessful at all levels of the administrative

proceedings. See (ECF No. 13, p. 1-2). Upon appeal of the final decision by the Appeals Council

to this Court, that decision was reversed, and the matter was remanded for further proceedings.

(ECF No. 14). Only upon remand was it determined that Panos was eligible for both past and

future benefits. See (ECF No. 24). This consideration supports the reasonableness of the requested

fee award.



                                                  9
       While the requested fee award may appear to be high, under the circumstances of this case,

it appears to be reasonable and does not represent a “windfall” that the Supreme Court cautioned

against in Gisbrecht. Giving primacy to the contingency fee agreement, as the Court is instructed,

supports granting the Motion for Fees. Further, after consideration of the factors approved by the

Fifth Circuit, the Court finds that the requested fee award would not result in an unearned

advantage. Therefore, the Court finds that the amount requested by Osterhout, pursuant to the

contingency fee agreement, is reasonable under the circumstances of this case.

       b.      The EAJA and § 406(b) Awards

       Osterhout recognizes that “[b]ecause Petitioner has been awarded an EAJA fee, counsel

would be entitled to the higher of the two awards, but not both for the same work.” (ECF No. 17,

p. 2). “Congress harmonized fees payable by the Government under EAJA with fees payable

under § 406(b) out of the claimant's past-due Social Security benefits in this manner: Fee awards

may be made under both prescriptions, but the claimant's attorney must refund to the claimant the

amount of the smaller fee.” Gisbrecht, 535 U.S. at 796 (internal quotation and alteration omitted);

Rice v. Astrue, 609 F.3d 831, 837 (5th Cir. 2010) (“Because these EAJA fees can overlap with §

406(b) fees—and because § 406(b)(2) makes it a crime for an attorney to double collect at the

judicial level—Congress passed the savings clause, which requires the attorney to refund to the

client the lesser amount.”) Because the Court finds that Osterhout’s fee request pursuant to §

406(b) is reasonable and should be awarded, Osterhout must also refund to Panos the amount of

the smaller fee, as described in Gisbrecht.

IV.    CONCLUSION

       For the foregoing reasons, the Court finds that the contingent fee award requested by

Osterhout is reasonable and should be granted.


                                                 10
Accordingly, IT IS HEREBY ORDERED that:

  •   Panos’s “MOTION FOR ATTORNEY FEES UNDER § 206(b)(1)” (ECF No. 17) is

      GRANTED.

  •   The amount of $21,993.25 in attorney fees shall be CERTIFIED for payment out of

      Panos’s past-due benefits under 42 U.S.C. § 406(b).

  •   The Acting Commissioner SHALL RELEASE the amount of $21,993.25 as attorney’s

      fees to Panos’s counsel Carl E. Osterhout.

  •   Upon receipt of the fee award, Osterhout SHALL REFUND to Panos the lesser amount

      already awarded in fees under the EAJA.

      SIGNED and ENTERED this 5th day of June, 2019.




                                           ANNE T. BERTON
                                           UNITED STATES MAGISTRATE JUDGE




                                             11
